Title: John Quincy Adams to Thomas Boylston Adams, 28 October 1791
From: Adams, John Quincy
To: Adams, Thomas Boylston


My dear Brother
Boston October 28th: 1791.
I received your favour of the 17th: instt: from New-York, and am happy to hear you had got well so far on your journey. I hope you will be equally punctual on your arrival at Philadelphia.
I must request your attention to the memorandum, which I left with you last Spring; and that you would not forget to send my segars before the navigation closes for the Season. the numbers of the Gazette of the U.S. which I want are 99 and 101. of the 2d: Vol: and 6 & 18 of the 3d:
Nothing material has occurred since you left us. I was at Braintree a few days ago. Mr: Cranch is, we hope out of danger, but will have a very tedious time with his leg. I fear he will be confined through the whole winter.
Our Court of Common Pleas sat last week. I argued one cause to a jury; that of Nightengale, and obtained a verdict for him. I found my confidence in myself growing much stronger, and acquitted myself more to my satisfaction than I had ever done before.— Since that time I have had another opportunity to take a practical lesson of public speaking. The Committee of the General Court, who are to report upon the petition of the North Parish in Braintree for incorporation, sat at Milton last Wednesday to hear the parties. I was employed with W. Cranch and B. Beale by the parish Committee to support the petition. We were all of a standing; but as I was the oldest in years, it fell to my lot to close the argument, and to answer, the objections from Dorchester and from the other parishes in Braintree. Mr: Hichborn was a Committee man from Dorchester, and Mr: Robbins was employed as Counsel for the other parishes. The debate lasted about four hours. I was nearly one in my argument, and like Dogberry in the play “found it in my heart to bestow all my tediousness upon their honours.” You may well imagine I was not equal to the task, especially as I had not had even twenty four hours time for preparation, or for obtaining the necessary information relative to the facts. I was not at all satisfied with my performance, but believe I did not lose any ground, with the audience. These opportunities have both afforded me some consolation, as they have tended to convince me that I may, with the help of experience acquire at least a decent capacity for forensic contention. This has for these fifteen months past, been one of the greatest sources of my anxiety and apprehension. The present stagnation of professional business, must be temporary, but an utter disqualification for public speaking would have been perpetual, and would have cut the cable from the sheet anchor of my hopes.— You have often been witness to my fears on this head, and it is for that reason that I am thus minute in detailing the circumstances, which suspend at least their operation, and tend to give me some encouragement.— I expect to argue one cause more at the next session of our Court of Common Pleas in January, and if so, I shall again inform you, whether my diffidence continues to decline, and my hopes to assume consistency.
In the mean time business is as dull as ever. If I have very little to do, I find myself in very respectable company. Yet I cannot easily suppress the sigh when the reflection recurs that I still subsist upon paternal bounty.— If I cannot acquire my own subsistence, I will at least endeavour to deserve it, and in the long winter before us I intend to pursue, with as much ardour as if my prospect of reward was much greater than it is, the studies connected with my profession and with science in general.
Your friends in this town are well. Quincy told me he intended soon to write you.— Callender gallant as ever.— I saw Miss Breck last evening, at the assembly; she enquired particularly after Louisa.
Write as often as you can. Love to all the family, and believe me to be ever affectionately, your brother.
J. Q. Adams.
October 29th:
I have just received your’s of the 23d. instt: and am happy to hear you arrived agreeably at Philadelphia. I shall take care of the enclosed Letters, and have nothing further to communicate.

